Exhibit 3.1 ROSSMILLER Secretary of State 204 North Carson Street, Suite 4 Carson City, Nevada 89701-4520 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TONRS CHAPTER 78) Filed in the office of Ross Miller Secretary of State State of Nevada Document Number 20130339782-18 Filing Date and Time 05/21/2012 11:17 AM Entity Number E0256412013-6 USE BLACK INK ONLY - DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY 1. Name of Corporation: Elite Books Inc 2. Registered Agent for Service of Purpose: (check only one box) x Commercial Registered Agent: Registred Agent Solutions, Inc. Name o Noncommercial Registered Agent (name and address below) OR o Office or Position with Entity (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity NEVADA Street, Address City Zip Code NEVADA Mailing Address (if different from street address) City Zip Code 3. Authorized Stock: (number of shares corporation is authorixed to issue) Number of shares with par value: 75,000,000 Par Value per share: $ .001 Number of shares without par value: 0 4. Names and Addresses of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age; attach additional page if more than two directors/trustees) 1)Vesna Pesic- President Name 512 Westminster Ave., Apt. 3 Venice Beach CA Street Address City State Zip Code 2) Nicola Muyingo - Secretary Name 512 Westminster Ave., Apt. 3 Venice Beach CA Street Address City State Zip Code 5. Purpose: (optional: see instructions) The purpose of this corporation shall be: Book Sales 6. Name, Address and Signature of Incorporator: (attach additional page if more than one incorporator) Vesna Pesic- President XVesna Pesic- President Name Incorporator Signature 512 Westminster Ave., Apt. 3 Venice Beach CA Address
